DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Terminal Disclaimer filed on 8/18/22 has been approved.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/22 has been considered by the examiner.

Drawings
The drawings received on 3/5/21 are acceptable.

Allowable Subject Matter
Claims 1-3, 5-6, 8-28, 30-35, 37-40, 42-44 and 46 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claim 1  is allowed because the prior art of record fails to disclose or suggest a secondary controller including the limitation “wherein the mode detection circuit comprises: a multiplexer coupled to select the first mode signal or the second mode signal in response to the turn on or turn off of the synchronous rectifier; and a control circuit coupled to output a request signal representative of a determination to turn ON a power switch of the power converter, wherein the control circuit is configured to generate a first pattern of the request signal in response to the first mode signal, the control circuit further configured to generate a second pattern of the request signal in response to the second mode signal“ in addition to other limitations recited therein.

Claim 6 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “the primary controller comprising: a primary control circuit coupled to generate a control signal in response to a request signal, wherein the control signal represents a delay time to enable the power switch after turn off of the clamp switch, the primary control circuit configured to generate a clamp drive signal to control the clamp driver to turn on the clamp switch in response to the request signal; and a drive circuit coupled to generate a drive signal in response to the control signal to enable the power switch to transfer energy from the input of the power converter to the output of the power converter“ in addition to other limitations recited therein.

Claim 13 is allowed because the prior art of record fails to disclose or suggest a primary controller including the limitation “the control circuit comprising: a zero crossing detector configured to generate a zero crossing signal representative of the bias voltage crossing a zero crossing reference; and a flip flop coupled to assert a first mode of operation signal in response to a drive signal and to assert a second mode of operation signal in response to the zero crossing signal“ in addition to other limitations recited therein.

Claim 18 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “the control circuit comprising: a zero crossing detector configured to generate a zero crossing signal representative of the bias voltage crossing a zero crossing reference; a first flip flop coupled to assert a first mode of operation signal in response to the drive signal and to assert a second mode of operation signal in response to the zero crossing signal“ in addition to other limitations recited therein.

Claim 28 is allowed because the prior art of record fails to disclose or suggest a primary controller including the limitation “the control circuit further comprising: a mode detection circuit configured to generate an operation signal in response to the drive signal; an enable circuit coupled to generate an enable signal in response to a request signal representative of an output of the power converter, the enable circuit configured to generate a first mode signal and a second mode signal in response to the operation signal; and a monostable multivibrator coupled to generate the clamp drive signal to turn on the clamp switch in response to the enable signal and to output a pulse in the clamp drive signal Application No.: 17/193,402Art Unit: 2838DocuSign Envelope ID: 645F4FAB-9C45-4432-BC4B-AA76894025C5 AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111for a first duration, wherein the first duration is the turn on time of the clamp switch“ in addition to other limitations recited therein.

Claim 35 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “wherein the power converter controller further comprises a primary controller and a secondary controller, and the primary controller comprises: an enable circuit coupled to generate an enable signal in response to a request signal representative of an output of the power converter, the enable circuit configured to generate a first mode signal and a second mode, wherein the control signal is responsive to the first mode signal and the second mode signal; and a monostable multivibrator coupled to generate a clamp drive signal to turn on the clamp switch in response to the enable signal, the monostable multivibrator further coupled to output a pulse in the clamp drive signal for a first duration, wherein the first duration represents a turn on time of the clamp switch“ in addition to other limitations recited therein.

Claim 44 is allowed because the prior art of record fails to disclose or suggest a secondary controller including the limitation “wherein the mode detection circuit is coupled to receive a feedback signal representative of an output of the power converter and is configured to output the first mode signal in response to the feedback signal falling below a reference and no detection of the relaxation ring and further configured to output the second mode signal in response to the feedback signal falling below the reference and detection of the relaxation ring“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838